EXHIBIT 10(U)

ADVO, INC.

AMENDMENT TO EMPLOYMENT AGREEMENT

Effective as of January 26, 2006, ADVO, Inc. (the “Company”) and S. Scott
Harding (“Harding”) agree to amend the “Severance” provision of Harding’s
Employment Agreement to effect changes required in connection with the adoption
of Section 409A of the Internal Revenue Code by adding the following paragraph
as the last paragraph in such “Severance” provision:

“Notwithstanding anything to the contrary contained in this Agreement, if any
payments to be made pursuant to this Agreement are subject to Section 409A of
the Internal Revenue Code, such payments shall be made in accordance with the
provisions of such Section 409A, including without limitation that the first
payment of severance shall be made on a date that is six months after the date
of termination and such payment shall include all amounts of severance earned
but not paid from the date of termination through the date of such first
payment.”

Except as set forth above, the Employment Agreement between Harding and the
Company bearing an Effective Date of October 15, 2004, as previously amended,
remains in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of
January 26, 2006.

 

ADVO, INC. By:   /s/ Donald S. Schneider Name:   Donald S. Schneider Title:  
Executive Vice President   /s/ S. Scott Harding S. Scott Harding